The brief filed here on behalf of appellant, there being none filed for appellee, is constructed in total disregard of rules 10 and 12 of Supreme Court practice (pages 882 and 883, Code 1923, vol. 4).
While the disposition of the appellate courts of our state seems to be to condone this fault where it can be done without practically abrogating the said rules (Brothers v. Brothers, 208 Ala. 258, 94 So. 175; Griffin Burial Ass'n v. Snead, 25 Ala. App. 543, 149 So. 875), yet, so far as we are advised, the holding delineated by Mr. Justice Gardner for the Supreme Court in the opinion in the case of Ogburn-Griffin Grocery Co. v. Orient Insurance Co., 188 Ala. 218,66 So. 434, still stands for our guidance (Code 1923, § 7318).
This holding was set forth specifically and at length by us in the opinion in the case of Lester v. Enzor, 24 Ala. App. 318,134 So. 819. We will not again quote it here. *Page 637 
Upon the authority of what we said in the Lester v. Enzor opinion (24 Ala. App. 318, 134 So. 819), the judgment here appealed from stands affirmed.
Affirmed.